Exhibit 99.1 KINETIC CONCEPTS REPORTS SECOND QUARTER AND FIRST HALF 2 San Antonio, Texas, July 24, 2008 – Kinetic Concepts, Inc. (NYSE: KCI) today reported second quarter 2008 total revenue of $462.1 million, an increase of 17% from the second quarter of 2007.Total revenue for the first half of 2008 was $882.1 million, a 15% increase from the prior-year period.Foreign currency exchange movements favorably impacted total revenue for the second quarter and first six months of 2008 by 4% compared to the corresponding periods of the prior year. In May 2008, KCI completed the acquisition of LifeCell Corporation (“LifeCell”).Net loss for the second quarter of 2008 on a GAAP basis, including purchase accounting adjustments and LifeCell transaction-related costs, was $2.7 million, compared to net earnings of $58.1 million for the same period one year ago.Net loss per diluted share for the second quarter of 2008, including purchase accounting adjustments and transaction-related costs, was $0.04, compared to net earnings per diluted share of $0.81 for the same period in the prior year. For the first half of 2008 on a GAAP basis, net earnings were $65.2 million compared to $111.6 million from last year.Net earnings per diluted share for the first six months of 2008 were $0.90 compared to $1.57 from the same period one year ago. In connection with the acquisition of LifeCell, KCI incurred incremental transaction-related expenses in the second quarter of approximately $71.1 million, related primarily to preliminary purchase accounting adjustments, which included the write-off of $61.6 million of in-process research and development, acquired intangible asset amortization of approximately $4.7 million and higher cost of sales of $3.2 million associated with the step-up of LifeCell inventory to fair value.In addition, KCI incurred incremental net interest expense during the second quarter of approximately $13.5 million associated with the financing of the transaction.The Company also recorded LifeCell revenue from the date of acquisition of $27.6 million in its consolidated second quarter results. For the full second quarter, LifeCell had total revenue of $58.3 million, an increase of $10.7 million, or 22% from the prior year. Excluding the impact of the LifeCell acquisition and related transaction expenses on the
